Order entered October 22, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01237-CR

                           RYAN DEWAYNE NORRIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1400222-N

                                          ORDER
          We REINSTATE this appeal. Pursuant to our October 5, 2018 order, a supplemental

clerk’s record has been filed containing a corrected judgment. An opinion will be issued in due

course.


                                                     /s/   LANA MYERS
                                                           JUSTICE